Citation Nr: 1628496	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to July 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the Veteran's request at the hearing he was afforded a 60 day  abeyance period for the submission of additional evidence; additional evidence was received in March and April 2016 with a waiver of RO initial consideration, pursuant to 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  Throughout the period under consideration, the Veteran's service-connected disabilities have been: (1) chronic fatigue syndrome, rated 60 percent disabling; (2) status post laminectomy, spinal stenosis, posttraumatic changes, rated 40 percent disabling; (3) splenectomy, rated 30 percent disabling; and (4) cervical spine degenerative joint disease, rated 30 percent disabling; he has completed a high school education, and has word experience .in juvenile security.

2.  The combined rating for the Veteran's service-connected disabilities has been 90 percent (with at least one rated 40 percent or more) throughout the period for consideration; it is reasonably shown that the effect of the service-connected disabilities, combined, is such that he is precludes from maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As this decision grants the benefit sought, discussion of the impact of the VCAA in the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

In August 2011 he Veteran filed a VA Form 21-8940 seeking entitlement to a TDIU rating.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.  Throughout the period under consideration (as defined by the August 2011 date of the filing of the claim), the Veteran's service-connected disabilities have been: (1) chronic fatigue syndrome, rated 60 percent disabling; (2) status post laminectomy, spinal stenosis, posttraumatic changes, rated 40 percent disabling; (3) splenectomy, rated 30 percent disabling; and (4) cervical spine degenerative joint disease, rated 30 percent disabling.  These ratings satisfy the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After consideration of all of the relevant evidence, the Board finds that the Veteran has been unemployable due to his service-connected disabilities throughout the period for consideration, and that a TDIU rating is warranted throughout.  A discussion of the evidence the Board has found persuasive follows.

The Veteran's record includes Social Security Administration (SSA) records documenting an August 2011 determination that he has been totally disabled due to "severe musculoskeletal impairments ...that impose significant restrictions, precluding the claimant from performing any substantial gainful activity, even at the secondary level, on a regular and sustained basis."  The cited disabilities were "severe impairments: degenerative disc disease and chronic neck and back pain."  The SSA decision concludes that the Veteran "has been disabled ... since April 18, 2006."  While the SSA disability finding is not binding on VA, it is material probative evidence on the claim for an increased rating based upon impairment of ability to retain employment.

A November 2015 letter from the Veteran's private treating physician (received by VA in March 2016) asserts that the Veteran "is unable to work secondary to degenerative disc disease (DDD) in his lower back," explaining that "he cannot sit for more than an hour or two, he cannot stand in one place for very long, he can only stand and move around for an hour or two, and he cannot sleep for more than 4-5 hours at a time."  This letter also discusses cervical spine symptoms, "left sided weakness in the muscles of upper and lower extremities," "pain on both feet with the left foot pain being more severe," and "numbness and tingling in both hands at times."

A November 2015 letter from the Veteran's parents (received by VA in March 2016) describes that the Veteran's "condition in the last 3 years has been deteriorating."  The Veteran's parents describe that "he is always in pain and is very fatigued from lack of sleep."  

The Veteran and his father presented pertinent testimony during the Veteran's March 2016 hearing before the Board.  The Veteran related that he has a high school education (having completed 12th grade), and that his prior work experience was in juvenile security, working in a correctional facility for juvenile offenders.  This information is consistent with the Veteran's prior statements of record, including his August 2011 VA Form 21-8940.

The Veteran reported: "I can sit 20 or 30 minutes.  If I sit past that, I can't get up and walk erect."  He explained that he can stand "[20] or 30 minutes, then my back hurts and I've got to sit down.  And, then, when I sit down, normally I have to look up ... then my neck starts to hurt.  It's fusing together, so it pinches the nerves when I look up."  The Veteran explained that "I can't look up.  If I look up, like to change a light bulb, I'm in bed 2 days with a migraine."  The Veteran's representative asked him to describe how he might attempt to work with a computer and a telephone, and the Veteran explained: "I would have to lean back to address the computer.  If I lean back to address the computer, it pinches my back nerves.  If I lean forward like this where it's comfortable, then I have to look up.  Then, my neck locks up and I have a migraine."  The Veteran further explained: "I can look left and right ... for limited portions of time.  If I look to just jerk left or right, again, headaches, -- I mean, incapacitating headaches."

The Veteran's testimony during the March 2016 Board hearing went on to describe sleep impairment resulting from his service-connected disabilities.  The Veteran explained: "If I lay down and sleep, I can sleep for 4 or 5 hours light - and I'm taking Ambien for this - and then I wake up and I'm wide awake, but I hurt.  And, then, after a while ... I can lay back down for a little bit, but I've lost 2 or 3 hours during the night of sleep."  The Veteran stated that he "never feel[s] rested" because of his "joints, muscles ... hurting."  He also testified that he had declined his doctor's proposal to use narcotic pain medication because of the expected impact of such medication upon his functioning; the Veteran described that he was using a number of other pain medications.  The Veteran described that he would be unable to perform in employment in his former occupation because "[w]e broke up three, four fights a day....  I mean, we [were] hands-on."

The testimony of the Veteran's father during the March 2016 Board hearing described that the Veteran's parents "moved down here the last 3 years, to be down here with [the Veteran] for 2 months, 3 months a year."  The Veteran's father described that the Veteran has "pain all the time," and that "[i]t takes him an hour and a half to get out of bed to stretch out."  The  father recalled that "[r]ecently, he bent over to get something from the bed, and he just froze up and he had a migraine.  He was throwing up for a long time."

The Board acknowledges that there is evidence that does not support the Veteran's claim for TDIU.  For example, a September 2011 VA medical opinion weighs against the claim.  The September 2011 VA medical opinion notes that "this veteran suffered a crush injury to his spine resulting in DDD and also which required a splenectomy and unfortunately has chronic fatigue syndrome," and concludes: "Although these are serious ... conditions it is my medical opinion that he is currently employable in a sedentary type of work environment."

The Board finds that the SSA's August 2011 determination (and the associated evidence upon which it is based) is probative evidence indicating that the Veteran's back and neck disabilities, together, have rendered the Veteran incapable of maintaining even sedentary employment since April 2006.  The Board finds that the November 2015 medical opinion from the Veteran's private treating physician further supports the claim.  The Board is not persuaded by the contrary evidence of record, such as the September 2011 VA medical opinion; such evidence does not present a persuasive explanation of rationale to demonstrate that, despite the service-connected disabilities cited in the probative evidence of unemployability, the Veteran is actually capable of sedentary employment consistent with his education and experience,
 
The Board finds that the testimony of the Veteran and his parents, to include as given under oath during the March 2016 Board hearing, is credible and the Board is persuaded by arguments therein to the effect that the Veteran is unable to work due to his service-connected disabilities.  At the hearing it was asserted that the Veteran would be precluded from even sedentary work because of cited impairments of the neck and back preventing him from physically maintaining appropriate postures and performing actions even in a desk setting, in addition to the further impairment of his chronic fatigue syndrome interfering with his alertness and concentration.

In summary, the Board finds that the evidence shows that the Veteran meets the schedular criteria for a TDIU rating, and reasonably supports that due to the service connected disabilities he is rendered unemployable.  Resolving remaining reasonable doubt in his favor as required (see 38 C.F.R. § 4.3) the Board concludes that a TDIU rating is warranted.

As neither the Veteran's contentions nor the evidence reflect that his unemployability is due solely to any single service connected disability, the issue of entitlement to special monthly compensation (SMC) has not been raised.  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).  In this regard, the Board notes that the Veteran's testimony and contentions cited the combined impact of his neck, back, and fatigue-related impairments associated with his multiple service-connected disabilities.  

The Board acknowledges that part of the November 2015 private medical opinion is phrased in a manner that suggests that the Veteran's low back disability (rated 40 percent disabling) results in unemployability, but this letter's discussion of the matter also appears to include cervical spine symptoms.  The August 2011 SSA determination found unemployability on the basis of the combination of back and neck disabilities, the Veteran's testimony and contentions during the March 2016 Board hearing did not indicate unemployability due to a single disability, and there is otherwise no claim currently pending to increase the currently assigned disability ratings.





ORDER

A TDIU rating is granted throughout, subject to the regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


